Gould, Justice.
The contract for carrying the lumber (charter party) was broken on the part of the master Mc-Keag. It bound him to carry such lumber as his vessel could not carry, and such as he, necessarily, refused to carry.
As to the liability of the defendants : The master, in the home port, could not bind the owners personally, by a charter party, without authority for that purpose, to be proved by the plaintiff.
*470The proof certainly does not show any such authority from Ward, of whose part of the vessel Ruckman had, by legal proceedings, divested Ward of the possession; and by suing for the conversion, Ward had abandoned all claim to regain possession or control. He had elected his remedy, and thereby became no longer an owner entitled to recover or have possession of the specific property, but at most was able to get only its value.
The authority from Ruckman, as proved in the agreement for running the vessel, hardly amounts to an authority to bind by a charter party.
Judgment for defendants.